This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-1776


                             Jerry Delaney, Jr., petitioner,
                                      Appellant,

                                          vs.

                                  State of Minnesota,
                                     Respondent.


                                  Filed May 9, 2016
                                      Affirmed
                                  Bjorkman, Judge


                            Ramsey County District Court
                              File No. 62-CR-09-8660

Cathryn Middlebrook, Chief Appellate Public Defender, Veronica May Surges, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

John J. Choi, Ramsey County Attorney, Kaarin Long, Assistant County Attorney, St. Paul,
Minnesota (for respondent)

      Considered and decided by Peterson, Presiding Judge; Bjorkman, Judge; and

Rodenberg, Judge.
                         UNPUBLISHED OPINION

BJORKMAN, Judge

       Appellant challenges the denial of his postconviction petition, arguing that his

petition meets the interests-of-justice exception to the two-year filing deadline because a

manifest injustice occurred in connection with his guilty plea. We affirm.

                                          FACTS

       On May 4, 2009, the Minnesota State Patrol received a report that appellant Jerry

Delaney, Jr. was pointing a gun at another vehicle while traveling on Interstate 694 near

White Bear Lake. Complainant B.J.K. informed law enforcement that Delaney’s vehicle

approached, at a high rate of speed, the vehicle his daughter, J.R.K., was driving. Delaney

swerved multiple times, then began to pass B.J.K.’s vehicle. As he did so, Delaney lowered

his window, pointed a gun at B.J.K. and J.R.K, and yelled at them about driving too slow.

       Law enforcement located and stopped Delaney’s vehicle. During the stop, the

troopers recovered a handgun located partially under the driver’s seat. Delaney admitted

to “tailgating” B.J.K.’s vehicle, but denied pointing the gun at any vehicle.

       Delaney was charged with two counts of making terroristic threats and two counts

of second-degree assault. The case was tried to a jury, but ended in a mistrial. Six months

later, Delaney pleaded guilty to one count of second-degree assault. The district court

stayed execution of a 36-month sentence.

       On February 5, 2013, the district court revoked Delaney’s probation and executed

his sentence. Delaney appealed, arguing that the district court denied him his due-process

right to testify at the revocation hearing and failed to make findings that revocation was


                                             2
warranted. We reversed and remanded with instructions for the district court to give

Delaney the opportunity to address the court. State v. Delaney, No. A13-0680, 2013 WL

6198285, at *2-3 (Minn. App. Nov. 25, 2013). On remand, the district court again executed

Delaney’s sentence.

       On July 2, 2015, Delaney filed a petition for postconviction relief arguing that a

manifest injustice occurred during his guilty plea proceeding because his lawyer was

ineffective, the state illegally acquired evidence, and the judge was biased. The district

court denied the petition without an evidentiary hearing, concluding that it was untimely

and lacked merit. Delaney appeals.

                                       DECISION

       A district court “must allow a defendant to withdraw a guilty plea upon a timely

motion and proof to the satisfaction of the [district] court that withdrawal is necessary to

correct a manifest injustice.” Minn. R. Crim. P. 15.05, subd. 1. When a motion to withdraw

a guilty plea is made after sentencing, it must be raised in a petition for postconviction

relief, and is therefore subject to the timeliness requirements in Minn. Stat. § 590.01,

subd. 4(a)-(c) (2014). Lussier v. State, 821 N.W.2d 581, 586 n.2 (Minn. 2012). A petition

for postconviction relief must be filed within two years of “the entry of judgment of

conviction or sentence if no direct appeal is filed.” Minn. Stat. § 590.01, subd. 4(a)(1).

But an otherwise untimely petition may proceed if “the petitioner establishes to the

satisfaction of the court that the petition is not frivolous and is in the interests of justice.”

Id., subd. 4(b)(5). The interests-of-justice exception applies when an injustice caused the

petitioner to miss the two-year filing deadline. Sanchez v. State, 816 N.W.2d 550, 557


                                               3
(Minn. 2012). In other words, the interests of justice relate to the reason the petition was

untimely, not the substantive claims advanced in the petition. Id.; see also Minn. Stat.

§ 590.01, subd. 4(c) (petitions invoking the interests-of-justice exception “must be filed

within two years of the date the claim arises”).

       We review the denial of a postconviction petition for an abuse of discretion. Riley

v. State, 819 N.W.2d 162, 167 (Minn. 2012). An abuse of discretion occurs when a

postconviction court’s decision is based on an erroneous view of the law or is against logic

and the facts in the record. Id.

       Delaney argues that the district court abused its discretion by declining to apply the

interests-of-justice exception. Delaney’s conviction was final in 2010. He acknowledges

that his 2015 petition was untimely but contends that a manifest injustice during his guilty-

plea hearing implicates the interests of justice. We are not persuaded. Delaney’s petition

wholly fails to address the reason why he did not meet the two-year filing deadline. All of

the issues Delaney raises regarding his guilty plea—judicial bias, illegally acquired

evidence, and ineffective assistance of counsel—would have been known to him at the time

he pleaded guilty. He does not contend otherwise. Because the only injustice Delaney

claims is identical to the substance of his petition, which rests on events that occurred

before his conviction was final, the interests-of-justice exception does not apply. Sanchez,

816 N.W.2d at 557. And because Delaney’s petition was untimely, we conclude that the

district court did not abuse its discretion by denying the petition.

       Affirmed.




                                              4